PER CURIAM.
Former inmate Brandon T. Sheets appeals from the judgment of the District Court1 granting summary judgment to the defendants in his 42 U.S.C. § 1983 action. Upon de novo review of the record, see Carpenter v. Gage, 686 F.3d 644, 648 (8th Cir.2012), cert. denied, — U.S. -, 133 S.Ct. 955, 184 L.Ed.2d 728 (2013) (stan*549dard of review), and careful consideration of the issues Sheets identifies on appeal, we find no basis for reversal. The judgment of the District Court is affirmed.

. The Honorable James M. Moody, United States District Judge for the Eastern District of Arkansas, adopting the report and recommendations of the Honorable Jerome T. Kear-ney, United States Magistrate Judge for the Eastern District of Arkansas.